Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-17-2008

Allen v. Admn Ofc PA Courts
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4783




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Allen v. Admn Ofc PA Courts" (2008). 2008 Decisions. Paper 1433.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1433


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
 DLD-138                                                     NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                    No. 07-4783


                                   JOHN ALLEN,
                                             Appellant

                                          v.

         ADMINISTRATIVE OFFICE OF THE PENNSYLVANIA COURTS,
               or The Office of the Supreme Court of Pennsylvania;
          ALLEGHENY COUNTY ADMINISTRATION, PENNSYLVANIA


                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                            (D.C. Civil No. 07-cv-01617)
                    District Judge: Honorable Gary L. Lancaster


        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
                                  February 28, 2008

           Before: BARRY, CHAGARES and GREENBERG, Circuit Judges

                           (Opinion filed: March 17, 2008)


                                      OPINION



PER CURIAM

      John Allen named the Administrative Office of the Pennsylvania Courts or the

Office of the Supreme Court of Pennsylvania and Allegheny County Administration,
Pennsylvania, as Defendants in a lawsuit he filed in the District Court. He accused them

of a criminal conspiracy under 18 U.S.C. §§ 241 & 242 and sued them for equal

protection and due protection violations ostensibly pursuant to 42 U.S.C. § 1983.

Although his complaint is not a model of clarity, Allen appears to allege that state claims

for unpaid child support payments and unpaid foster care reimbursement payments are

false and the product of a conspiracy to deprive him of his civil rights. The District Court

dismissed Allen’s complaint as frivolous and for failure to state a claim. Allen appeals

and moves for appointment of counsel.

       We have jurisdiction under 28 U.S.C. § 1291. We will dismiss Allen’s appeal

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) because it has no arguable basis in fact or law.

See Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       To the extent that Allen sought to impose criminal liability under 18 U.S.C. §§ 241

& 242 on Defendants, he lacked standing to proceed. See United States v. Friedland, 83

F.3d 1531, 1539 (3d Cir. 1996) (“[T]he United States Attorney is responsible for the

prosecution of all criminal cases within his or her district.”).

       Furthermore, Allen did not assert actionable civil claims against Defendants.

Neither Defendant may be considered a “person” subject to suit under 42 U.S.C. § 1983.

See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 64 (1989). Furthermore, the

Eleventh Amendment of the United States Constitution protects an unconsenting state or

state agency from a suit brought in federal court by one of its own citizens. See

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984); Edelman v. Jordon,

                                               2
415 U.S. 651, 663 (1974). Although Congress can abrogate a state’s sovereign immunity,

it did not do so through the enactment of 42 U.S.C. § 1983, through which Allen

ostensibly proceeds. See Quern v. Jordon, 440 U.S. 332, 345 (1979).

      For these reasons, we will dismiss Allen’s appeal pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i). Because his appeal lacks merit, we will deny his motion for

appointment of counsel. See Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993).




                                            3